975 So.2d 640 (2008)
Christopher WINKELHOLZ, Petitioner,
v.
Al LAMBERTI, Sheriff of Broward County, Florida, and State of Florida, Respondents.
No. 4D08-976.
District Court of Appeal of Florida, Fourth District.
March 20, 2008.
Emmanuel Simon, Lauderhill, for petitioner.
Bill McCollum, Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for respondent State of Florida.
PER CURIAM.
Christopher Winkelholz petitions this court for a writ of habeas corpus. Winkelholz is being held without bond on charges of grand theft and uttering a forged instrument. No motion for pretrial detention was filed, and the order does not include findings to support the denial. Consequently, we grant the petition and remand to the trial court to either provide findings to support the denial or set an expedited hearing to determine the issue of pretrial release or detention according to Rules 3.131 and 3.132 of the Florida Rules of Criminal Procedure. Lee v. State, 956 So.2d 1292 (Fla. 4th DCA 2007); Resendes v. Bradshaw, 935 So.2d 19 (Fla. 4th DCA 2006).
TAYLOR, HAZOURI and MAY, JJ., concur.